Case: 1:15-cv-01320-CAB Doc #: 117 Filed: 10/10/19 1 of 6. PageID #: 8807




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



  KWAME AJAMU, et al.,                      )       CASE NO. 1:15CV1320
                                            )
                Plaintiffs,                 )       JUDGE CHRISTOPHER A. BOYKO
                                            )
                vs.                         )
                                            )
                                            )
  CITY OF CLEVELAND, et al.,                )
                                            )
                Defendants.                 )       CIVIL TRIAL ORDER
                                            )


         This case is scheduled for trial on July 27, 2020 at 9:00 a.m. in Courtroom
  15B of the Honorable Christopher A. Boyko, United States District Court, 801 W .
  Superior Avenue, Cleveland, Ohio.


         The Final Pretrial is scheduled for June 18, 2020 at 2:00 p.m. Lead trial
  counsel for all parties shall be present and prepared with full authority to discuss all
  aspects of the case, including pleadings, settlement and scheduling. Parties shall
  attend in person unless counsel has requested and received prior approval from the
  Court for a party to attend by telephone. Parties attending by telephone must be
  readily available at all times during the conference.



                                                1
Case: 1:15-cv-01320-CAB Doc #: 117 Filed: 10/10/19 2 of 6. PageID #: 8808




         The following instructions will govern the operation of the trial and the
  obligations of parties and their counsel:


  1. Trial Briefs
         Trial briefs are required in all cases and must be filed with the Court, no later
  than seven days before the Final Pretrial. If a Final Pretrial is not scheduled, trial
  briefs must be filed fourteen days before trial. Trial briefs shall include: (a) a
  statement of the facts; (b) a discussion of the controlling law with particular emphasis
  on those legal issues which might justify a complete or partial motion under Rule 50
  of the Federal Rules of Civil Procedure; (c) a list of proposed witnesses along
  with a brief description of the subject matter of the testimony of each witness; (d) an
  index of all proposed exhibits containing a brief description of each exhibit; (e) a
  discussion of any evidentiary issues likely to arise at trial; and (f) an estimate of the
  length of the trial.


         Motions in Limine shall be filed with the trial brief. Responses to Motions in
  Limine shall be filed three days prior to the Final Pretrial. If there is no Final Pretrial,
  then Responses to Motions in Limine shall be filed seven days before trial.


         In non-jury trials, proposed Findings of Fact and Conclusions of Law shall be
  incorporated into the trial brief. Proposed Findings of Fact and Conclusions of Law
  shall be consecutively numbered with each stated in a separate paragraph. The
  proposed Findings of Fact shall cite the particular witness(es) or exhibit(s) upon
  which each suggested finding is based. Proposed Conclusions of Law shall cite legal
  authority.


         In a jury case, trial briefs also shall include any proposed voir dire questions,
  jury instructions, special interrogatories and verdict forms as outlined in sections 2
  and 3 below.


                                                2
Case: 1:15-cv-01320-CAB Doc #: 117 Filed: 10/10/19 3 of 6. PageID #: 8809



           Counsel are required to exchange their trial briefs with opposing counsel. If a
  witness is not listed in the trial brief, the witness shall not testify except under
  extraordinary circumstances. This rule applies to lay witnesses as well as to expert
  witnesses. Exhibits not listed in the trial brief shall not be introduced at trial, absent a
  showing of good cause.


  2. Voir Dire
           The Court will conduct initial voir dire of the panel and of individual panel
  members. The Court may thereafter allow one counsel for each party to question
  briefly individual panel members on issues not addressed by the Court. The Court will
  discontinue questioning by counsel if questioning seeks to accomplish anything other
  than to elicit information regarding the panel member’s background, biases or
  suitability for service.


           Proposed questions for the Court’s questioning shall be submitted with the trial
  brief.


  3. Proposed Jury Instructions
           Counsel for the various parties are required to confer with one another in
  person with respect to proposed jury instructions, special interrogatories and verdict
  forms, with a view to reaching an agreement.


           Proposed jury instructions, special interrogatories and verdict forms shall be
  filed in the trial brief of the parties. The instructions agreed upon by all counsel shall
  be identified. Disputed instructions shall also be identified, along with separate
  citations to legal authority for each instruction.


           No proposed jury instruction will be considered by the Court unless it has been
  submitted in compliance with these provisions, except that requests for instructions
  that could not reasonably have been anticipated may be submitted during trial.


                                                3
Case: 1:15-cv-01320-CAB Doc #: 117 Filed: 10/10/19 4 of 6. PageID #: 8810



           Counsel must also provide the agreed upon jury instructions to the Court in an
  electronically modifiable form by email. Parties shall contact the Court at 216-357-
  7151 for emailing instructions.


  4. Preliminary Statements and Stipulations
           Counsel shall prepare a joint statement describing the case in an impartial,
  easily understood and concise manner for use by the Court either during voir dire or
  at the time the jury is impaneled. This statement will be used to set the context of the
  trial for the jury and must be submitted at the same time the trial brief is submitted.


           Stipulations of Fact, if any, shall be submitted at the same time as the
  Preliminary Statements.


  5. Exhibits
           One copy of all exhibits shall be furnished to the Court no later than one day
  before trial. There is no need to file the exhibits with the Clerk of Courts. Counsel
  shall exchange copies of all exhibits no later than three working days before the date
  on the trial notice.


           Exhibits shall be marked before trial with exhibit stickers, which are available
  from the Clerk’s office on request. The plaintiff shall mark exhibits with numbers and
  the defendants shall mark exhibits with letters. Both sides shall indicate the case
  number on the bottom portion of the exhibit sticker. If there are multiple parties, the
  parties last name shall precede the number or letter (i.e., “Smith-1" or “Green-A”). If
  the parties have a joint exhibit it shall be marked as “Jt. Ex. 1" or “Jt. Ex. 2"etc. If the
  defendant has more than 26 exhibits, double letters shall be used (i.e., AA, BB, CC,
  etc.).


           The Court recommends that counsel place all exhibit sets in three-ring,
  looseleaf binders/notebooks, with appropriately marked divider tabs and a table of


                                                4
Case: 1:15-cv-01320-CAB Doc #: 117 Filed: 10/10/19 5 of 6. PageID #: 8811



  contents at the front.
         The Court encourages counsel to show exhibits to the jury during trial,
  however, counsel must have received a prior ruling of the court that the exhibits are
  admissible. If the court has granted admission, counsel is urged to use the electronic
  display for the court and jury, and must also provide sufficient hard copies for each
  juror to utilize during deliberations.


  6. Deposition Testimony (Videotape and Written)
         Whenever depositions (videotape and written) are intended as trial evidence,
  counsel proposing to use such deposition shall notify opposing counsel at least
  seven days before the Final Pretrial. Any objections to portions of the deposition must
  be filed in writing with the Court at least three days prior to the Final Pretrial. If a Final
  Pretrial is not scheduled, counsel shall be notified fourteen days prior to trial and
  objections filed seven days prior to trial. If there are objections, counsel proposing to
  use said deposition shall file a brief in support within two days after the objections are
  filed or indicate an agreement to delete the portion for which there is an objection.
  The Court must be provided with a complete written transcript of videotape
  depositions.




  7. Electronic Courtroom
         Judge Boyko’s Courtroom is electronically wired for clear and efficient
  presentation of evidence and to expedite trials. Counsel are expected to utilize this
  technology for trial to the fullest extent within their knowledge and means. Training is
  available on the use of all equipment by the Clerk’s office and/or Judge’s staff prior to
  trial. Any counsel requesting assistance on the use of the equipment shall make
  arrangements with the staff no later than three business days prior to trial.




                                                5
Case: 1:15-cv-01320-CAB Doc #: 117 Filed: 10/10/19 6 of 6. PageID #: 8812



  8. Continuances
         No party shall be granted a continuance of a trial or hearing without a written
  motion from the party or counsel stating the reason for the continuance endorsed in
  writing by all moving parties and their lead counsel of record and filed no later than
  seven days prior to the date of trial. The Court will not consider any motion for a
  continuance due to a conflict of trial assignment dates unless a copy of the conflicting
  assignment is attached thereto and filed thirty days prior to date of trial.




         IT IS SO ORDERED.




                                      S/Christopher A. Boyko
                                      CHRISTOPHER A. BOYKO
                                      United States District Judge

  DATE: October 10, 2019




                                              6
